Title: To George Washington from Ephraim Blaine, 21 May 1780
From: Blaine, Ephraim
To: Washington, George



Sir
Philada 21st May 1780

The Executive and Legis[la]tive authority of this state are dissatisfied with my representation to your Excellency, and insist that the State cannot produce any beef of consequence, I have assured them it can and pointed out the places where—upon which they have permited me to purchase from those Persons in the best manner I can, and given me Orders upon the County Treasurers for money to pay the same—I shall be able to send off a drove of about fifty Cattle next tuesday Morning from the Meadows, and hope in a few days to make up One or two more—I have fallen upon a plan last night—which will produce three Hundred and odd barrels of salt Provisions, this I shall be able to forward by Wedensday next—One Hundred Barrels of Pork was forwarded yesterday for Trenton, and I expect One Hundred more from Maspillion Landing in a day or two.
The assembly have repealed the Law for which all State Officers were to receive their saleries in wheat, and have made another to receive their pay in the new Money, and to take it in pay for taxes, the Merchants have had a meeting and have agreed to take it as gold and Silver, this Act of the assembly and the Agrement of the Merchants

will certainly give it a Currency, and enable the State Contracters to procure Considerable Quantities of Provisions—your Excellency may be assured of my utmost Exertions to feed the army and Studying every means to procure supplies. I have the honor to be verry respectfully Your Excellencies Most Obdt and Most Hble Servt

Eph: Blaine C.G.P.

